Title: To Thomas Jefferson from Rodolph Vall-Travers, 18 April 1793
From: Vall-Travers, Rodolph
To: Jefferson, Thomas


Amsterdam, 18 Apr. 1793. By the Neptune of Baltimore, Captain William Montgomery, he sends the enclosed resolution of their High Mightinesses concerning the mutual security of the fisheries of Holland and France during the present war received last week from van Sohn at The Hague and hopes it will be of service to the United States whether they sign a new treaty or suffer a rupture with Britain. Tomorrow he returns to Rotterdam and then goes to Antwerp and Brussels for a few weeks to collect information about trade, navigation, duties, and customs at Ostend, Antwerp, and Nieuwpoort in the Austrian Netherlands—now returned to their ancient constitution and governed by the Emperor’s beloved brother Prince Charles, Archduke of Austria—that might pave the way for a treaty of commerce with them. He hopes soon to receive directions from “the Father of Your illustrious Republicks.” P.S. Messrs. Beerenbroek & Van Dooren of this place will forward any letters directed to him during his absence from Rotterdam.
